     Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 1 of 16 PageID #: 1725




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                  BECKLEY DIVISION

BELLWOOD CORPORATION, et al.,

                     Plaintiffs,                      Civil Action No. 5:21cv320
               v.

CARTER BANK & TRUST, et al.,

                     Defendants.


DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ EXPEDITED MOTION FOR LEAVE
  TO CONDUCT LIMITED JURISDICTIONAL AND VENUE DISCOVERY AND
                 ENTRY OF A SCHEDULING ORDER

I.      INTRODUCTION

        Plaintiffs (the “Justice Entities”) filed their Complaint (the “Complaint”) against Carter

Bank & Trust (“Carter Bank”) and its fifteen then-living directors (“the Director Defendants”) on

Memorial Day, May 31, 2021.1 (Dkt. No. 1.) The Justice Entities then deliberately stopped

making payments due on over $300,000,000 in loans to Carter Bank.2              Plaintiffs are now

delinquent on their payments that were due on June 1, July 1, and August 1, 2021 on those loans.

Carter Bank has accelerated Plaintiffs’ delinquent loans and made demand upon Plaintiffs for

payment in full. Additionally, Carter Bank has commenced creditor process in Virginia state court

against James C. Justice, II and Cathy L. Justice on the two loans that matured on June 1, 2021.

The primary purpose of Plaintiffs’ Expedited Motion for Leave to Conduct Limited Jurisdictional

and Venue Discovery and Entry of a Scheduling Order (the “Discovery Motion”) is to delay this



1
  Director Charles E. Hall passed away after the Complaint was filed and served on him. His
director position remains unfilled.
2
  Two loans totaling approximately $58,000,000 matured the next day, June 1, 2021. The
timing of the filing of this civil action in relation to those maturity dates was not a coincidence.
                                                     1
118334104v1
   Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 2 of 16 PageID #: 1726




case, and thereby help delay the state court creditor suits and put off the day that Plaintiffs must

answer for their deliberate defaults. Plaintiffs’ desire for delay is not a proper ground for

authorizing jurisdictional and venue discovery, especially here, where it is nothing more than a

fishing expedition. The Court should deny Plaintiffs’ Discovery Motion for at least the following

independent legal reasons.

        First, the Discovery Motion does not provide a single justification for why discovery is

necessary to reach a decision on Carter Bank’s Motion to Dismiss Plaintiffs’ Complaint for

Improper Venue or, in the Alternative, to Transfer this Case to the United States District Court for

the Western District of Virginia (the “Venue Motion”). (Dkt. No. 49.) In fact, the Venue Motion

is virtually unmentioned in the Discovery Motion. The reason for this is clear-cut – no discovery

is necessary. The documents upon which the Venue Motion is based are standard, straightforward

and unambiguous. The residences of the parties and witnesses are certain. The place where the

relevant documents are housed is known. Simply put, there are no relevant facts to be discovered.

Should this Court grant the Venue Motion and dismiss or transfer this case, the Director

Defendants’ Motion to Dismiss Plaintiffs’ Complaint for Lack of Personal Jurisdiction (the

“Personal Jurisdiction Motion”) will become moot, thereby having the salutary benefit of saving

the Court and parties from the significant time and expense of having to resolve the Personal

Jurisdiction Motion.

        Second, Plaintiffs’ Discovery Motion is nothing more than an ill-disguised attempt to find

a fact - any fact - that arguably might support the claims made against the Director Defendants. A

careful review of the Complaint reveals that Plaintiffs failed to make a single factual allegation

against the Director Defendants. Instead, the Complaint includes only conclusory boilerplate

recitations of the elements of the torts Plaintiffs allege. Thus, the Discovery Motion plainly is


                                                 2
118334104v1
   Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 3 of 16 PageID #: 1727




designed, impermissibly, to allow Plaintiffs to fish for some factual basis on which to rest their

claims against the Director Defendants. Plaintiffs may not, as they have done here, file a baseless

lawsuit bereft of any factual underpinnings as to the Director Defendants and then ask the Court -

under the guise of jurisdictional discovery – for permission to look for facts to support it.

        Finally, it should go without saying that the Plaintiffs’ Complaint also does not allege any

facts supporting the exercise of personal jurisdiction over the Director Defendants. As the Director

Defendants set forth in the Personal Jurisdiction Motion, the contacts of a company are not

attributed to a corporate agent for jurisdictional purposes. See Calder v. Jones, 465 U.S. 783, 790

(1984) (employees’ contacts are not to be judged according to employer’s activities in the forum).

Instead “[e]ach defendant’s contacts with the forum State must be assessed individually.”

Blankenship v. Napolitano, 451 F. Supp. 3d 596, 613 (S.D. W. Va. 2020)(quoting Calder, 465

U.S. at 790). see also Dkt. No. 52 at 10. Having failed to allege any jurisdictional facts as to the

Director Defendants, Plaintiffs apparently now seek to fish for such facts. But all the facts that

Plaintiffs say they want to “discover” are already known to Plaintiffs. The Director Defendants’

declarations (Dkt. Nos. 51-1 through 51-14) establish unequivocally that none of them participated

in any meetings in West Virginia relating to the debt obligations and agreements about which

Plaintiffs complain. More importantly the Plaintiffs have not alleged otherwise. Moreover, some

of the facts that the Plaintiffs want to “discover” cannot possibly support personal jurisdiction in

West Virginia. For example, Plaintiffs assert that they want to discover facts surrounding the

Director Defendants’ “refusal to communicate with Plaintiffs regarding Plaintiffs’ attempts to pay

off, among others, loans made to Plaintiffs headquartered in West Virginia.” In other words, they

seek to base their claim of jurisdiction on the Director Defendants’ doing nothing (while residing

and working in Virginia, South Carolina, North Carolina, and New York) in response to outreach


                                                  3
118334104v1
      Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 4 of 16 PageID #: 1728




from Plaintiffs. Even if true, doing nothing outside West Virginia cannot support the exercise of

personal jurisdiction over the Director Defendants in West Virginia. The Discovery Motion seeks

permission for the Plaintiffs to embark on a fishing expedition and delay further payment of

contractually due and owing sums to Carter Bank. Carter Bank urges the Court to deny Plaintiffs’

Motion.

II.      FACTUAL ALLEGATIONS AND PROCEDURAL HISTORY3

         The factual allegations and procedural history were discussed at length in Carter Bank’s

Motions to Dismiss and so will not be restated here.

         In response to the Plaintiffs’ Complaint and in accordance with the briefing schedule set

by this Court, Carter Bank and the Director Defendants timely filed their first round of Rule 12(b)

motions to dismiss.4 See Dkt. Nos. 49, 51. In response, Plaintiffs have filed the Discovery Motion.

III.     GOVERNING LAW

         Although no uncertainty should exist as to the absence of personal jurisdiction over the

Director Defendants in this case or that venue is improper in the Southern District of West Virginia,

“[a] federal district court uncertain about its personal jurisdiction over a defendant may, in its

discretion, grant discovery for the limited purpose of determining whether exercising personal

jurisdiction is proper.” Estate of Alford v. Fuji Heavy Indus., No. 3:15-16449, 2016 U.S. Dist.

LEXIS 22876, at *2–3 (S.D.W. Va. Feb. 25, 2016) (citing Carefirst of Maryland, Inc. v. Carefirst




3
  Defendants’ Venue Motion and Personal Jurisdiction Motion outline the pertinent factual and
procedural history. For the purposes of Plaintiffs’ Discovery Motion and given the procedural
posture of this case, the allegations in the Complaint are accepted as true. However, Carter Bank
denies the allegations in the Complaint and will substantively address all allegations in the
Complaint at the appropriate time.
4
  The Court has bifurcated briefing on the Venue Motion and Personal Jurisdiction Motion from
Defendants’ forthcoming motion to dismiss for failure to state a claim for relief pursuant to Rule
12(b)(6). See Dkt. No. 44.
                                                 4
118334104v1
    Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 5 of 16 PageID #: 1729




Pregnancy Ctrs., Inc., 334 F.3d 390, 402 (4th Cir. 2003)). However, when “‘the plaintiff simply

wants to conduct a fishing expedition in the hopes of discovering some basis of jurisdiction,’ the

district court is well within its discretion to deny jurisdictional discovery.’” Gilley v. C.H.

Robinson Worldwide, Inc., No. 1:18-00536, 2020 U.S. Dist. LEXIS 45108, at *20-21 (S.D. W. Va.

Mar. 16, 2020) (alteration in original) (quoting Base Metal Trading v. Ojsc Novokuznetsky

Aluminum Factory, 283 F.3d 208, 216 n.3 (4th Cir. 2002)). “When a plaintiff offers only

speculation or conclusory assertions about contacts with a forum state, a court is within its

discretion in denying jurisdictional discovery.” Carefirst, 334 F.3d at 402. Here, Plaintiffs fail to

identify discoverable facts that could support jurisdiction over the Director Defendants.

        No discovery is warranted here. Even if the Court were to authorize limited jurisdictional

and venue discovery, Plaintiffs must still satisfy Rule 26(b) in order to take the more than ten

depositions they seek to take. See Fed. R. Civ. P. 30(a)(2)(A)(i). Pursuant to Rule 26(b)(2)(C),

before authorizing the additional depositions, the Court should consider whether: (i) the discovery

sought is unreasonably cumulative or duplicative, or can be obtained from some other source that

is more convenient, less burdensome, or less expensive; (ii) the party seeking discovery has had

ample opportunity to obtain the information by discovery in the action; or, (iii) the proposed

discovery is outside the scope permitted by Rule 26(b)(1).5 See Fed. R. Civ. P. 26(b)(2)(C)(i)-(iii).




5
  Under Rule 26(b)(1), “[p]arties may obtain discovery regarding any nonprivileged matter that is
relevant to any party’s claim or defense and proportional to the needs of the case, considering the
importance of the issues at stake in the action, the amount in controversy, the parties’ relative
access to relevant information, the parties’ resources, the importance of the discovery in resolving
the issues, and whether the burden or expense of the proposed discovery outweighs its likely
benefit.”
                                                  5
118334104v1
    Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 6 of 16 PageID #: 1730




IV.     ARGUMENT

        A.     Plaintiffs’ Request for Jurisdictional and Venue Discovery is an
               Impermissible Delay Tactic and Fishing Expedition That Should be Denied

        Plaintiffs offer nothing more than conclusory and speculative assertions regarding the

Director Defendants’ connections to West Virginia as the basis for conducting additional

discovery. But speculation and conclusory assertions do not justify authorizing jurisdictional or

venue discovery.    If the Plaintiffs had any relevant interactions with any of the Director

Defendants, Plaintiffs would know about them. But Director Defendants did not. Indeed, for that

very reason, Plaintiffs did not plead the existence of any such interactions. Plaintiffs’ Discovery

Motion should be denied.

               1.     Plaintiffs Have Offered No Basis for Venue Discovery

        Although Plaintiffs’ Discovery Motion formulaically seeks both jurisdictional and venue

discovery, (Pls.’ Mot. at 1), Plaintiffs’ briefing focuses almost exclusively on their request for

jurisdictional discovery. As explained in Carter Bank’s Venue Motion (Dkt. No. 49), the relevant

loan documents, release and reaffirmation agreements6 and forbearance agreements contain forum

selection clauses pursuant to which Plaintiffs agreed to an exclusive forum in Virginia, not West

Virginia. See generally Dkt. No. 50. Plaintiffs’ Discovery Motion fails to address the arguments

that the forum selection clauses govern, proffer any basis as to why those forum selection clauses

should be disregarded, or explain why venue discovery may be needed, notwithstanding the

existence of valid forum selection clauses. The multiple documents upon which the Venue Motion

is based are straightforward and unambiguous. The residences of the parties and witnesses are



6
  Each of the release and reaffirmation agreements also contains (a) a broad release provision
releasing virtually all of the claims made by Plaintiffs and (b) a covenant not to sue Carter Bank
for any of the claims made by Plaintiffs. However, plenary consideration of the effect of these
documents will have to await further motion practice.
                                                 6
118334104v1
    Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 7 of 16 PageID #: 1731




certain. The place where the documents are housed is known. There is nothing left to discover

relating to venue and Plaintiffs do not contend otherwise. Having failed to offer any justification

for the need for venue discovery, Plaintiffs’ request must again be seen as nothing more than an

impermissible delay tactic. It should be denied.

               2.      The Allegations in the Complaint Do Not Suggest Personal Contacts By
                       Director Defendants in West Virginia Sufficient to Constitute
                       Purposeful Availment

        Contrary to Plaintiffs’ claims, the Complaint lacks factual allegations suggesting any

personal contacts by the Director Defendants with West Virginia. Plaintiffs point to the allegations

in the Complaint that the Justice family and their myriad companies have been Carter Bank’s

largest banking relationship. Such allegations have nothing to do with any individual director or

establishing personal jurisdiction over the Director Defendants. Likewise, paying Carter Bank at

least $238.5 million in interest and fees does not implicate any individual director.            See

Blankenship v. Napolitano, 451 F. Supp. 3d at 613 (contacts of the company cannot be attributed

to individual employees). Plaintiffs admit that the allegations regarding alleged “misconduct”

were committed by the Bank, with no mention of any personal, individual conduct by any Director

Defendant. (Pls.’ Br. at 6 (“The Complaint further alleges that Carter Bank intentionally engaged

in misconduct . . .”).) Although Plaintiffs argue that “[t]he Complaint adequately alleges . . . that

the Director Defendants were personally involved” in the purportedly wrongful conduct (Pls.’ Br.

at 7), that is simply false. Such allegations are entirely absent from the Complaint. 7




7
  Moreover, Plaintiffs’ assertion that “discovery is likely to reveal” that the Director Defendants
were personally involved is not only speculation but appears aimed at fishing for facts to support
the merits of Plaintiffs’ claims – not their jurisdictional argument. In any event, mere speculation
is insufficient to support a request for jurisdictional discovery. Carefirst, 334 F.3d at 402.
                                                    7
118334104v1
   Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 8 of 16 PageID #: 1732




        Finally, Plaintiffs contend that the single allegation in Paragraph 70 of the Complaint – that

the Board did not respond to a letter from Plaintiffs is enough to constitute (1) the Director

Defendants’ requisite contacts with West Virginia, and (2) sufficient individual, personal conduct

by the Director Defendants to subject them to personal jurisdiction in West Virginia.

        Plaintiffs assert that they want to discover the facts surrounding the Director Defendants’

“refusal to communicate with Plaintiffs regarding Plaintiffs’ attempts to pay off, among others,

loans made to Plaintiffs headquartered in West Virginia.” In other words, they seek to base their

claim of personal jurisdiction on Director Defendants’ . . . doing nothing!

        The fact that the Carter Bank Board of Directors did not respond to a letter from Plaintiffs

is immaterial to establishing personal jurisdiction over the individual Director Defendants as a

matter of law. Plaintiffs’ allegation that such non-response was “highly material” to Plaintiffs’

businesses located in West Virginia does not make it material or relevant. See, e.g., Walden v.

Fiore, 571 U.S. 277, 290 (2014) (the question “is not where the plaintiff experienced a particular

injury or effect but whether the defendant’s conduct connects him [or her] to the forum in a

meaningful way”); Far W. Capital v. Towne, 46 F.3d 1071, 1079 (10th Cir. 1995) (merely alleging

that an out of state defendant has committed a business tort that allegedly injured a forum resident

does not establish that the out of state defendant has the required minimum contacts with the

forum); Cape v. von Maur, 932 F. Supp.124, 128 (D. Md. 1996) (mere fact that the plaintiff was a

resident of Maryland, in light of the defendants’ minimal contacts with the state, was insufficient

to permit the exercise of personal jurisdiction).

        As explained here and in the Memorandum in Support of the Personal Jurisdiction Motion

(Dkt. No. 52), the Complaint lacks factual allegations regarding any individual, personal contacts

by any of the Director Defendants “‘expressly aimed at’ West Virginia” or any individual, personal


                                                    8
118334104v1
   Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 9 of 16 PageID #: 1733




conduct wherein the Director Defendants “‘purposely availed’ themselves of the privilege of

conducting activities in West Virginia.” Therefore, no uncertainty exists as to the absence of

personal jurisdiction over the Director Defendants in this case. Plaintiffs’ request for jurisdictional

discovery is nothing more than a delay tactic and should be denied.

               3.      The Sworn Statements of Directors Karavatakis and Van Dyke
                       Regarding the April 2017 White Sulphur Springs Meeting Do Not
                       Contradict Other Statements Regarding the Lack of Contacts with
                       West Virginia Related to the Allegations In the Complaint

        Plaintiffs claim that the declarations submitted by Directors Karavatakis (Carter Bank’s

then President) and Van Dyke (Carter Bank’s CEO) support the existence of personal jurisdiction

over the Director Defendants and the need for additional limited jurisdictional discovery (Pls.’

Mot. at 7). But Plaintiffs grossly mischaracterize the statements made in the declarations.

Karavatakis and Van Dyke both describe a single meeting that took place in West Virginia in

White Sulphur Springs on April 4, 2017, which they attended in their capacities as officers of

Carter Bank. See Dkt. No. 51-2 at ¶ 5; Dkt. No. 51-1 at ¶ 5. No other Carter Bank directors

attended this meeting, which was for the purpose of touring the Greenbrier Resort facilities. In

fact, the declarations of the remaining Director Defendants establish unequivocally that none of

them ever met with the Plaintiffs in West Virginia. This April 2017 meeting occurred just before

Worth Carter’s passing, and thus, before any of the alleged misconduct occurred, which, as the

Complaint claims, began only after the passing of Mr. Carter. See, e.g., Compl. ¶ 8. The April 4,

2017 meeting is thus entirely unrelated to the claims made in the Complaint. A single meeting,

entirely unrelated to the allegations in the Complaint, cannot and does not constitute purposeful

availment for purposes of establishing personal jurisdiction. See Fyfe Co., LLC v. Structural Grp.,

LLC, No. CCB-13-176, 2013 U.S. Dist. LEXIS 75685, at *12 (D. Md. May 30, 2013) (finding that

“single in-person meeting is insufficient to establish purposeful availment” for out of state

                                                  9
118334104v1
  Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 10 of 16 PageID #: 1734




individual defendants). Further, only Karavatakis and Van Dyke attended the April 2017 meeting

on behalf of Carter Bank – it cannot support personal jurisdiction for directors who did not attend.

        None of the Director Defendants live in West Virginia, maintain property there, or work

there. See Dkt. Nos. 51-1 through 51-14. The single property tour attended by Karavatakis and

Van Dyke in West Virginia is insufficient to establish personal jurisdiction. Moreover, if there

were other meetings in West Virginia, Plaintiffs necessarily would have been involved in them

and therefore Plaintiffs already have access to any contrary evidence they might want or need to

rebut Defendants’ declarations or claim personal jurisdiction. Indeed, the fact that Plaintiffs have

not alleged (and cannot allege) such meetings or other contacts of the Director Defendants is

precisely because there were no such meetings. Furthermore, Plaintiffs have utterly failed to come

forward with any facts suggesting that jurisdictional evidence is going to materialize in discovery.

               4.      The Caselaw Cited by Plaintiffs is Inapplicable

        Plaintiffs’ reliance on Ford Motor Co. and Weirton Area Water Board to support the

exercise of personal jurisdiction over the Director Defendants and the propriety of jurisdictional

discovery is misplaced. Ford Motor Co. involved two products liability suits stemming from two

car accidents. As explained by the Supreme Court, in each case, “[t]he accident happened in the

State where suit was brought. The victim was one of the State’s residents. And Ford did substantial

business in the State—among other things, advertising, selling, and servicing the model of vehicle

the suit claims is defective.” Ford Motor Co. v. Mont. Eighth Judicial Dist. Court, 141 S. Ct.

1017, 1022 (2021). Ford based its jurisdictional challenge on the fact that “the particular car

involved in the crash was not first sold in the forum State, nor was it designed or manufactured

there.” Id. The Supreme Court rejected this argument, finding that “[w]hen a company like Ford

serves a market for a product in a State and that product causes injury in the State to one of its


                                                10
118334104v1
  Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 11 of 16 PageID #: 1735




residents, the State’s courts may entertain the resulting suit.” Id. Ford conceded that it had

“purposefully availe[ed] itself of the privilege of conducting activities” in the forum states. Id. at

1026. The Director Defendants have not conceded any such personal purposeful availment.

        Likewise, Weirton Area Water Board is inapposite.             There, plaintiffs brought an

environmental toxic tort suit alleging that certain manufacturing defendants “designed, developed,

manufactured, marketed, and sold [certain specific industrial contaminants] throughout the United

States, including West Virginia,” and certain facility defendants “used, stored, distributed and/or

discharged [certain specific industrial contaminants] in their operations and caused the release of

these chemicals into the surrounding soil, surface water and groundwater in and around their

facilities.” Seventeen motions to dismiss were filed by the various defendants. In several short,

three-paragraph decisions, the Court acknowledged that “plaintiffs teeter on the verge of ‘raising

bare allegations’ and asserting mere ‘conclusory assertions’ regarding the propriety of this Court’s

personal jurisdiction over [the numerous defendants],” but expressed its “hesitant[cy] to dismiss”

and thus authorized “limited jurisdictional discovery.” See, e.g., Weirton Area Water Bd. v. 3M

Co., No. 5:20-CV-102, 2020 U.S. Dist. LEXIS 247910, at *12-13 (N.D. W.Va. Nov. 20, 2020).

The Court issued the same three-paragraph decision in response to several of the motions to

dismiss. Here, unlike in Weirton, Plaintiffs have failed to make any factual allegations connecting

the Director Defendants to West Virginia, thus falling short of even the edge-teetering that the

Court found barely sufficient to warrant limited jurisdictional discovery in Weirton.

        In short, neither the Supreme Court’s decision in Ford Motor Co. nor the Northern District

of West Virginia’s Weirton Area Water Board decision provides a precedential or persuasive basis

for exercising personal jurisdiction or authorizing jurisdictional discovery.




                                                 11
118334104v1
  Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 12 of 16 PageID #: 1736




        B.     Plaintiffs Have Provided no Basis for the Court to Grant Leave to Take
               Fourteen Depositions

        For the reasons explained above, Plaintiffs have not given this Court any basis to authorize

limited jurisdictional or venue discovery. Thus, their request to depose the fourteen Director

Defendants is moot and should be denied. However, even in the event the Court grants Plaintiffs

request for limited jurisdictional and/or venue discovery, Plaintiffs still have not satisfied their

burden under Fed. R. Civ. P. 26(b) to justify taking the additional depositions.

        The information sought to be obtained by deposing fourteen individuals can be obtained

through less burdensome means, including interrogatories and/or requests for admission. Plaintiffs

have indicated a desire to propound both written discovery as well as take the deposition of every

Director Defendant.     The written discovery alone, which will almost certainly require the

establishment of protocols, concomitant electronically stored and physical information searches,

and hundreds of hours of professional time, will be unilaterally expensive, time consuming, and

burdensome on Defendants. While written discovery will be burdensome, requiring the Director

Defendants to also participate in depositions would be unnecessarily cumulative and burdensome.

Plaintiffs have provided no explanation for why requests for admission or other written discovery

would not be sufficient.

        Thus, even if the Court were to authorize some limited jurisdictional and/or venue

discovery, the Court should limit Plaintiffs’ efforts to written discovery.

        C.     Plaintiffs’ Proposed Schedule Injects Impermissible and Unnecessary Delay

        Finally, even if the Court were inclined to allow some limited discovery, it should not adopt

Plaintiffs’ proposed schedule. First, as explained above, the Court should decide the Venue

Motion which Defendants believe will moot the Personal Jurisdiction Motion and thus obviate the

need for jurisdictional discovery

                                                 12
118334104v1
    Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 13 of 16 PageID #: 1737




        Second, Plaintiffs’ proposed schedule would push back a determination of Defendants’

preliminary procedural motions by over 77 days, at least8 – giving them more time to withhold

payments to Carter Bank and delay the day of judgment. Plaintiffs do not need months to conduct

limited jurisdictional and/or venue discovery and then start preparing briefs. They should be able

to serve limited discovery requests within a matter of days, not weeks or months.

V.      CONCLUSION

        Plaintiffs waited almost two weeks after receiving Carter Bank’s Motions to Dismiss to

seek permission to engage in “limited discovery” on the personal jurisdiction issue, with a mere

nod to the venue issue in its Discovery Motion. The Discovery Motion focuses almost exclusively

on Plaintiffs’ requests to conduct discovery related to the Director Defendants. As noted above, if

the Court grants the Venue Motion, any discussion of discovery related to personal jurisdiction

becomes moot. Moreover, this Court should reject Plaintiffs’ attempts at this stage to discover

“facts” that would be known to them if they exist and that would have been pled. Thus, Defendants

respectfully request that Plaintiffs’ Expedited Motion for Leave to Conduct Limited Jurisdictional

and Venue Discovery and Entry of a Scheduling Order be denied.



Dated: August 5, 2021                                Respectfully submitted,

                                                     CARTER BANK & TRUST, MICHAEL
                                                     R. BIRD, KEVIN S. BLOOMFIELD,
                                                     ROBERT M. BOLTON, ROBERT W.
                                                     CONNER, GREGORY W. FELDMANN,
                                                     CHESTER A. GALLIMORE, CHARLES
                                                     E. HALL, JAMES W. HASKINS,
                                                     PHYLLIS Q. KARAVATAKIS, LANNY
                                                     A. KYLE, E. WARREN MATTHEWS,


8
 As recently reaffirmed by the Court, Plaintiffs’ oppositions to Defendants’ Venue Motion and
Personal Jurisdiction Motion are due August 13, 2021. Dkt. No. 44. Plaintiffs’ proposal would
extend their response deadline to October 29, 2021.
                                               13
118334104v1
  Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 14 of 16 PageID #: 1738




                                           CATHARINE L. MIDKIFF, JOSEPH E.
                                           PIGG, LITZ H. VAN DYKE, and
                                           ELIZABETH LESTER WALSH


                                             /s/ Carrie Goodwin Fenwick
                                           R. Booth Goodwin II (WVSB #7165)
                                           Carrie Goodwin Fenwick (WVSB #7164)
                                           Goodwin & Goodwin, LLP
                                           300 Summers Street, Suite 500
                                           Charleston, West Virginia 25301
                                           Telephone: (304) 346-9700
                                           Facsimile: (304) 344-9692
                                           E-mail: rbg@goodwingoodwin.com


                                           John C. Lynch (WVSB # 6627)
                                           Megan E. Burns (WVSB #13290)
                                           Troutman Pepper Hamilton Sanders LLP
                                           222 Central Park Avenue, Suite 2000
                                           Virginia Beach, Virginia 23462
                                           Telephone: (757) 687-7564
                                           Facsimile: (757) 687-1524
                                           E-mail: john.lynch@trotuman.com
                                           Email: megan.burns@troutman.com


                                           Counsel for Defendants Carter Bank &
                                           Trust, Michael R. Bird, Kevin S. Bloomfield,
                                           Robert M. Bolton, Robert W. Conner,
                                           Gregory W. Feldmann, Chester A.
                                           Gallimore, Charles E. Hall, James W.
                                           Haskins, Phyllis Q. Karavatakis, Lanny A.
                                           Kyle, E. Warren Matthews, Catharine L.
                                           Midkiff, Joseph E. Pigg, Litz H. Van Dyke,
                                           and Elizabeth Lester Walsh




                                      14
118334104v1
  Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 15 of 16 PageID #: 1739




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

 BELLWOOD CORPORATION, et al.,

                 Plaintiffs,
                                                         Civil Action No. 5:21-cv-00320
 v.                                                      Honorable Frank W. Volk, Judge

 CARTER BANK & TRUST, et al.,

                 Defendants.

                               CERTIFICATE OF SERVICE
I, Carrie Goodwin Fenwick, hereby certify that I served a true and correct copy of the foregoing
Defendants’ Opposition to Plaintiffs’ Expedited Motion for Leave to Conduct Limited
Jurisdictional and Venue Discovery and Entry of a Scheduling Order upon the following
counsel of record on August 5, 2021, via the Court’s CM/ECF system.

                  Steven R. Ruby                                H. Rodgin Cohen
                  David R. Pogue                                James L. Bromley
      Carey, Douglas, Kessler, & Ruby, PLLC                    Benjamin S. Beller
             707 Virginia Street, East                     Sullivan & Cromwell, LLP
                 901 Chase Tower                                 125 Broad Street
              Charleston, WV 25301                           New York, NY 10004
               sruby@cdkrlaw.com                            cohenhr@sullcrom.com
              dpogue@cdkrlaw.com                            bromleyj@sullcrom.com
               Counsel for Plaintiffs                        bellerb@sullcrom.com
                                                              Counsel for Plaintiffs
               Christopher Schroeck
             Bluestone Resources, Inc.
               302 S. Jefferson Street
                Roanoke, VA 24011
        chris.schroek@bluestone-coal.com
               Counsel for Plaintiffs

                                              /s/ Carrie Goodwin Fenwick
                                              Carrie Goodwin Fenwick (W. Va. Bar No. 7164)



                                                     Counsel for Defendants Carter Bank &
                                                     Trust, Michael R. Bird, Kevin S. Bloomfield,
                                                     Robert M. Bolton, Robert W. Conner,
                                                     Gregory W. Feldmann, Chester A.
                                                15
118334104v1
  Case 5:21-cv-00320 Document 56 Filed 08/05/21 Page 16 of 16 PageID #: 1740




                                           Gallimore, Charles E. Hall, James W.
                                           Haskins, Phyllis Q. Karavatakis, Lanny A.
                                           Kyle, E. Warren Matthews, Catharine L.
                                           Midkiff, Joseph E. Pigg, Litz H. Van Dyke,
                                           and Elizabeth Lester Walsh




                                      16
118334104v1
